Exhibit 10.1 COMMON SHARE PURCHASE AGREEMENT Dated October 21, 2008 by and between XOMA LTD. and AZIMUTH OPPORTUNITY LTD. TABLE OF CONTENTS Page Article I PURCHASE AND SALE OF COMMON SHARES 1 Section 1.1Purchase and Sale of Stock 1 Section 1.2Effective Date; Settlement Dates 1 Section 1.3The Shares 2 Section 1.4Current Report; Prospectus Supplement 2 Article II FIXED REQUEST TERMS; OPTIONAL AMOUNT 2 Section 2.1Fixed Request Notice 2 Section 2.2Fixed Requests 3 Section 2.3Share Calculation 4 Section 2.4Limitation of Fixed Requests 4 Section 2.5Reduction of Commitment 4 Section 2.6Below Threshold Price 4 Section 2.7Settlement 5 Section 2.8Reduction of Pricing Period 5 Section 2.9Optional Amount 6 Section 2.10Calculation of Optional Amount Shares 6 Section 2.11Exercise of Optional Amount 7 Section 2.12Aggregate Limit 7 Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR 8 Section 3.1Organization and Standing of the Investor 8 Section 3.2Authorization and Power 8 Section 3.3No Conflicts 8 Section 3.4Information 9 Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9 Section 4.1Organization, Good Standing and Power 9 Section 4.2Authorization, Enforcement 10 Section 4.3Capitalization 10 Section 4.4Issuance of Shares 11 Section 4.5No Conflicts 11 Section 4.6Commission Documents, Financial Statements 11 Section 4.7Subsidiaries 13 Section 4.8No Material Adverse Effect 13 Section 4.9Indebtedness 13 Section 4.10Title To Assets 13 Section 4.11Actions Pending 13 Section 4.12Compliance With Law 14 Section 4.13Certain Fees 14 Section 4.14Operation of Business 14 i Section 4.15Environmental Compliance 16 Section 4.16Material Agreements 17 Section 4.17Transactions With Affiliates 17 Section 4.18Securities Act; NASD Conduct Rules 17 Section 4.19Employees 19 Section 4.20Use of Proceeds 19 Section 4.21Investment Company Act Status 19 Section 4.22ERISA 19 Section 4.23Taxes 20 Section 4.24Insurance 20 Section 4.25Acknowledgement Regarding Investor’s Purchase of Shares 20 Article V COVENANTS 20 Section 5.1Securities Compliance 20 Section 5.2Registration and Listing 21 Section 5.3Compliance with Laws. 21 Section 5.4Keeping of Records and Books of Account; Foreign Corrupt Practices Act 21 Section 5.5Limitations on Holdings and Issuances 22 Section 5.6Other Agreements and Other Financings. 22 Section 5.7Stop Orders 23 Section 5.8Amendments to the Registration Statement; Prospectus Supplements; Free Writing Prospectuses 24 Section 5.9Prospectus Delivery 25 Section 5.10Selling Restrictions. 25 Section 5.11Effective Registration Statement 26 Section 5.12Non-Public Information 26 Section 5.13Broker/Dealer 26 Section 5.14Disclosure Schedule 27 Article VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 27 Section 6.1Opinion of Counsel and Certificate 27 Section 6.2Conditions Precedent to the Obligation of the Company 27 Section 6.3Conditions Precedent to the Obligation of the Investor 29 Article VII TERMINATION 31 Section 7.1Term, Termination by Mutual Consent 31 Section 7.2Other Termination 31 Section 7.3Effect of Termination 32 Article VIII INDEMNIFICATION 32 Section 8.1General Indemnity. 32 Section 8.2Indemnification Procedures 34 Article IX MISCELLANEOUS 35 Section 9.1Fees and Expenses. 35 Section 9.2Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial 36 ii Section 9.3Entire Agreement; Amendment 37 Section 9.4Notices 37 Section 9.5Waivers 38 Section 9.6Headings 38 Section 9.7Successors and Assigns 38 Section 9.8Governing Law 38 Section 9.9Survival 38 Section 9.10Counterparts 38 Section 9.11Publicity 39 Section 9.12Severability 39 Section 9.13Further Assurances 39 Annex A.Definitions iii COMMON SHARE PURCHASE AGREEMENT This COMMON SHARE PURCHASE AGREEMENT, made and entered into on this 21st day of October 2008 (this “Agreement”), by and between Azimuth Opportunity Ltd., an international business company incorporated under the laws of the British Virgin Islands (the “Investor”), and XOMA
